DETAILED ACTION
This Office Action is in response for Application # 16/843,371 filed on April 08, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-3, 5-13, 19 and 20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2016/0050536 A1 (hereinafter ‘You’) in view of Sowani et al. US 2014/0046895 A1 (hereinafter ‘Sowani’). 

As per claim 1, You disclose, A computer-implemented method (You: paragraph 0013: disclose implemented on devices such as personal computers), comprising:
obtaining an instruction to create a model (You: paragraph 0023: disclose gathered data is used to generate clusters ‘model’ based on data features and paragraph 0032: disclose location model is built); 
receiving a data set including geographic data (You: paragraph 0036: disclose extracting ‘receiving’ features to generate geographic position, which examiner equates to geographic data) and non-geographic data (You: paragraph 0035: disclose devices extracts additional identified features of geographic position, which examiner equates to non-geographic data. Examiner would discuss non-geographic data further in secondary art below in view of the applicant’s disclosure), the data set having multiple data entries (You: paragraph 0032: disclose the new geographic position of location clusters, which implies that there are multiple data entries as each cluster in considered as a data set); 
determining geographic centroids from the geographic data (You: paragraph 0041: disclose a cluster centroid, where the cluster is number of geographic data points ‘location’, therefore the cluster centroid is considered as geographic centroid from the geographic data); 
analyzing the data set to obtain statistics of the data set (You: paragraph 0030: disclosed the generation of radius for a given cluster ‘data set’. Examiner equates radius of each cluster ‘data set’ as statistics of the data set and paragraph 0029: disclose overall score of each cluster); 
generating transformed data from the data set, the statistics, and the geographic centroids (You: paragraphs 0024-0026: disclose generation of data point in time of the geographical location of the user device and transforming that data into dots on the schematically as Fig. 2); and 
generating a model with the transformed data, the model indicating multiple data groupings (You: Fig. 2 :disclose grouping of Elements 205, 208, 207 and 206 and generating a schematically figure ‘model’).
It is noted, however, You did not specifically detail the aspects of
non-geographic data as recited in claim 1.
On the other hand, Sowani achieved the aforementioned limitations by providing mechanisms of
non-geographic data (Sowani: paragraph 0053: disclose numeric data and categorical data which is defined in paragraph 0013 of the disclosure by the applicant).
You and Sowani are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Clustering Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of You and Sowani because they are both directed to clustering systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Sowani with the method described by You in order to solve the problem posed.
The motivation for doing so would have been to generate groupings of products that can be used by a predictive model (Sowani: paragraph 0003).
Therefore, it would have been obvious to combine Sowani with You to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, You did not specifically detail the aspects of
wherein the non-geographic data includes at least one of numerical data and categorical data as recited in claim 2.
On the other hand, Sowani achieved the aforementioned limitations by providing mechanisms of
wherein the non-geographic data includes at least one of numerical data and categorical data (Sowani: paragraph 0053: disclose numeric data and categorical data).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, You disclose, receiving a second data set that includes second data entries; and using the model to assign the second data entries of the second data set to the data groupings (You: paragraph 0025 and Fig. 2 Element 206: disclose the dot signifies a data position which is a geographic position, which is second data set that are in circle 206).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, You disclose, wherein determining the geographic centroids from the geographic data in the data set comprises: obtaining locations for a subset of the data entries from the geographic data, the subset including data entries in the data set having a geographic data component; and determining single-point positions from the locations, wherein the geographic centroids are the single-point positions (You: paragraph 0028 and Fig. 2: disclose cluster centroid for the percentage of data points that were collected at night and on a weekend and in sleep mode).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. In addition, You disclose, obtaining the locations comprises obtaining a geographic area for a data entry in the subset, determining the single-point positions from the locations comprises determining a geometric center of the geographic area, and the single-point positions include the geometric center for the geographic area (You: Fig. 2: disclose a single-point position at element 214 and at centroid of geographic area which is home or work).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. In addition, You disclose, obtaining the locations comprises obtaining coordinates for a data entry in the subset, determining the single-point positions from the locations comprises converting the coordinates to a single-point position for the data entry or using the coordinates as the single-point position, and the single-point positions include the single-point position for the data entry (You: Fig. 2: and paragraphs 0024-0026 disclose a single-point position at element 214 and at centroid of geographic area which is home or work).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, You disclose, wherein analyzing the data set to obtain statistics of the data set comprises: determining an overall centroid of the geographic data (You: paragraph 0042: disclose overall score of each cluster weighted linear combinations of all scores); determining an overall geographic distance of the geographic centroids from the overall centroid (You: paragraph 0042: disclose overall score of each cluster weighted linear combinations of all scores); and determining a variance for the geographic data (You: paragraph 0026: disclose location variance, where location is geographic data).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1 and 8 above. In addition, You disclose, determining the overall centroid comprises determining a geometric center of the geographic centroids, and the overall centroid is the geometric center of the geographic centroids (You: paragraph 0042: disclose overall score of each cluster weighted linear combinations of all scores).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 1 and 8 above. In addition, You disclose, wherein determining the overall geographic distance of the geographic centroids from the overall centroid comprises: determining geographic distances of the geographic centroids from the overall centroid; and averaging the geographic distances to obtain the overall geographic distance (You: paragraph 0032: disclose distance between the new geographic position and location clusters is calculated).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claims 1, 8 and 10 above. In addition, You disclose, wherein determining the variance for the geographic data comprises determining a variance of the geographic distances using differences between the geographic distances and the overall geographic distance (You: paragraph 0026: disclose location variance, where location is geographic data).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claims 1, 8 and 10 above. In addition, You disclose, wherein the overall geographic distance and the geographic distances are geodesic distances along a surface of the earth (You: paragraph 0032: disclose distance between the new geographic position and location clusters is calculated).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claims 1 and 8 above. In addition, You disclose, wherein generating the transformed geographic data from the data set, the statistics, and the geographic centroids comprises: for a first subset of the data entries, adding the geographic centroids to corresponding data entries of the transformed data as at least a portion of the transformed data; and for a second subset of the data entries, adding the overall centroid to corresponding data entries of the transformed data as at least a portion of the transformed data, wherein the first subset includes data entries in the data set having a geographic data component and the second subset includes data entries in the data set that do not have the geographic component (You: Fig. 2: Element 205, 208, 207 are first and second subset include entries in the data set having geographic data component).

As per claim 19, You disclose, A system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed, cause the one or more computers to perform operations comprising (You: Fig. 1 Element 110: disclose a computer with memory and processor): remaining limitations in this claim 19 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 20, You disclose, One or more non-transitory computer-readable media (You: paragraph 0018: disclose non-transitory computer readable medium) storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: remaining limitations in this claim 20 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

Allowable Subject Matter
Claims 4 and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 20180218378 A1 disclose “Method for selecting geographic regions for presenting content to online system users, involves withholding presentation of content item to users associated with locations within additional threshold distance of additional geographic region”
US Pat US 8676799 B1 disclose “Evaluating techniques for clustering geographic entities”
US Pub. US 20130016106 A1 disclose “CLUSTER MAPPING TO HIGHLIGHT AREAS OF ELECTRICAL CONGESTION”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159